Citation Nr: 1121048	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-13 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

In January 2010, the Board issued a decision that denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, based on a Joint Motion for Remand (Joint Motion), the Court issued an order vacating the Board's January 2010 decision and remanding the Board's decision for compliance with the instructions in the Joint Motion.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

The November 2010 Joint Motion determined that the Veterans Law Judge at the Veteran's July 2009 Board hearing failed to adequately assist the Veteran.  Specifically, the Joint Motion stated that the Veteran was not adequately advised to submit relevant evidence to support his claims, including evidence relating to a current diagnosis of bilateral hearing loss and tinnitus, and evidence relating to a medical nexus between the Veteran's active duty military service and his alleged disabilities.  See 38 C.F.R. § 3.103(c)(2) (2010).  The Joint Motion further advised the Veteran that he was free to submit additional evidence and argument on the issues in the case.

Accordingly, following the Joint Motion, the Veteran provided a letter dated April 2011 from C.L.K., a Licensed Professional Counselor, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).   This letter stated that the Veteran "now has serious hearing loss and states that he must utilize hearing aides [sic]."  After hearing the Veteran's account of his military service, C.L.K. concluded that it was more likely than not that the Veteran's hearing loss and tinnitus had their origins in the military and are related to military service.

While C.L.K. reported that the Veteran currently had a hearing loss disability, it is unclear as to how C.L.K. came to conclusion.  Hearing loss disability for VA purposes is defined by regulation.  In this regard, 38 C.F.R. § 3.385 provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).  C.L.K. did not include audiometric findings in his statement that conform to the regulatory requirements under 38 C.F.R. § 3.385.  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A.                      § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McLendon, 20 Vet. App. at 83.

In the instant case, with respect to evidence of a current disability, though the evidence of record contains no diagnosis of a bilateral hearing loss disability for VA purposes, the Veteran has alleged, and C.L.K. observed, that the Veteran wears hearing aids.  The record, therefore, contains some indication that the Veteran may have a current disability, and the first McLendon element is satisfied.  The Board conceded the presence of an in-service injury in its vacated January 2010 decision; the second McLendon element is therefore satisfied.

Regarding the third McLendon element, the etiological evidence of record contains only the Veteran's lay statements and a statement from C.L.K. that the Veteran's hearing loss and tinnitus disability is related to his military service.  This etiological evidence satisfies the "low threshold" set forth by the Court in McLendon, and as such, the Board believes a VA examination should be scheduled to determine the nature of the Veteran's bilateral hearing loss and tinnitus and their relationship, if any, to the Veteran's active duty military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

However, the Board concludes that the examination provided by C.L.K. is inadequate is as much as the statement does not include sufficient audiometric data to establish whether the Veteran currently has a hearing loss disability for VA purposes.  Accordingly, on Remand, the Veteran should be afforded a new VA examination addressing the etiology of any current hearing loss disability and/or tinnitus.  

Accordingly, the case is REMANDED for the following actions:

1.  Pursuant to the instructions in the Joint Motion, the RO must advise the Veteran to submit relevant evidence to support his claims, to include evidence supporting a current diagnosis of bilateral hearing loss and tinnitus, and evidence supporting a medical nexus between the Veteran's claimed disabilities and his military service.  In particular, the Veteran should be informed of the provisions of 38 C.F.R. § 3.385 defining hearing loss disability for VA purposes.  

Based on the Veteran's response, the RO must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  The RO should then schedule the Veteran for an audiological examination to evaluate the Veteran's claimed bilateral hearing loss and tinnitus.  

Before examining the Veteran, the examiner must review the Veteran's claims file, including this REMAND.  The examination report must explicitly state that the examiner reviewed the Veteran's claims file before rendering an opinion.  

The examiner must then examine the Veteran, determine the nature of any bilateral hearing loss or tinnitus disability, if any, and then render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any such disability is due to or the result of the Veteran's active duty military service.  This opinion should include a discussion of the April 2011 opinion from C.L.K.

The Board notes that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

3.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

With this remand, the Board intimates no opinion as to the ultimate outcome of this case.  The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



